 

Case 3:20-cr-O003/-TSL-FKB Document 25 Filed 09/03/20 Page 1 of 1
Case 3:20-cr-00037-CWR-Fk. SEALED* Document11*SEALEC Filed 02/26/20 Page 1of1

AO 442 (Rev. LI/11) Arrest Warrant

UNITED STATES DISTRICT COURT

- SEALED

Southern District of Mississippi

United States of America

 

Vv. )
David B. Hunt ) Case No, 3:20-cr-37-CWR-FKB

(Wherever Found) )
)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) David B. Hunt ;
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment 1 Superseding Indictment 1 Information (7 Superseding Information © Complaint

1 Probation Violation Petition Supervised Release Violation Petition [Violation Notice Order of the Court

This offense is briefly described as follows:

Conspiracy to commit securities and commodities fraud, to commit wire fraud and to commit bank fraud.
Wire Fraud.

ARTHUR JOHNSTON, CLERK

Date: 02/26/2020

 

Issuing officer's signature

City and state: | Jackson, Mississippi . C. Louisville, Deputy Clerk

 

Printed name and title

 

Return

 

This warrant was received on (date) afa 7 Jk © __, and the person was arrested on (date) We a2
at (city and state) SAK b Ge Fa i
| : foe FOF

Date: sth fro :

 

Soasr7 SS here

Printed name and title

 

 
